Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 5/18/2021 in which claims 1, 2, 5, 8 and 12-15 are amended to change the scope and breadth of the claims and claim 23 is newly added.
Claims 1-23 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/EP2017/083387, filed on 12/18/2017.  The instant application claims foreign priority to FR 1663266 filed on 12/22/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 6/18/2019. 
Withdrawn Rejections
Applicant’s amendment, filed on 3/25/2013, with respect to the rejection of claims 1, 2, 4-8, 10-13 and 19-22 under 35 U.S.C. 102(a)(1) as being anticipated by Ledergerber et al. (WO 2004/016289), claims 1, 2, 4-6, 9-13 and 19-22 under 35 U.S.C. 102(a)(1) as being anticipated by Franklin et al. (WO 2007/017119) and claim 3 under 35 U.S.C. 103 as being unpatentable over Ledergerber et al. (WO 2004/016289), or in the alternative over Franklin et al. (WO 2007/017119), in view of Arnaud et al. (US 2011/0217253), has been fully considered and is persuasive.  Neither Ledergerber nor withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 5/18/2021, wherein instant independent claims is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, rejections from the previous Office Action have been modified.

Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-23 are rejected under 35 U.S.C. 103 as being unpatentable over Willemin et al. (FR 2903008 A1, 2008, reference of record).
Willemin et al. discloses an anhydrous cosmetic and/or dermatological composition comprising, in a cosmetically acceptable carrier, at least one system for filtering UV radiation, characterized in that it contains: (a) at least one insoluble UV filter, and (b) at least one C-glycoside derivative, at 0.0001% to 25% by weight, formulated to be used in a method of treatment of a keratin material such as the skin, eyelashes, 
i) the term “anhydrous composition” is intended to denote any composition comprising less than 5% by weight of water and more preferably less than 1% by weight of water, relative to the total weight of the composition;
ii) the at least one C-glycoside derivative, is specifically selected from those detailed in claim 25, more specifically selected from either C-beta-D-xylopyranoside-2-hydroxypropane or C-alpha-D-xylopyranoside-2-hydroxypropane;
iii) the composition comprises an oily phase comprising 1-80%, preferably 2-40% by weight of the composition, further wherein said oily phase comprises oils, organic solvents, emulsifiers and co-emulsifiers, the emulsifier and the co-emulsifier, present in an amount ranging from 0.1 to 30% by weight, preferably from 0.3 to 20% by weight and better still from 0.5 to 15% by weight:
a) said oils being selected from hydrocarbon oils of animal origin, such as perhydrosqualene (or squalane); hydrocarbon-based oils of plant origin, such as triglycerides of caprylic / capric acids…Miglyol 810, 812 and 818…even the original oils vegetable, for example sunflower, corn, soybean, squash, grapeseed, sesame, hazelnut, apricot, macadamia, arara, coriander, castor, avocado, jojoba oil, shea butter oil; synthetic oils; silicone oils, for instance polymethylsiloxanes (PDMS), volatile or not with a linear or cyclic silicone chain, which are liquid or pasty at room temperature; fluorinated oils such as those partially hydrocarbon-based and / or silicone-based …; ethers such as dicapryl ether (CTFA name: Dicaprylyl ether); and C12-C15 fatty alcohol benzoates 
b) said organic solvents selected from the group consisting of hydrophilic organic solvents, lipophilic organic solvents, amphiphilic solvents or mixtures thereof. Among the hydrophilic organic solvents, mention may be made, for example, of linear or branched monohydric alcohols having from 1 to 8 carbon atoms, such as ethanol, propanol, butanol, isopropanol, isobutanol; polyethylene glycols having from 6 to 80 ethylene oxides; polyols such as propylene glycol, isoprene glycol, butylene glycol, glycerol, sorbitol; mono- or di-alkyl of isosorbides in which the alkyl groups have from 1 to 5 carbon atoms, such as dimethyl isosorbide; glycol ethers such as diethylene glycol monomethyl or mono-ethyl ether and propylene glycol ethers such as dipropylene glycol methyl ether. As amphiphilic organic solvents, mention may be made of polypropylene glycol (PPG) derivatives such as esters of polypropylene glycol and of fatty acid, of PPG and of fatty alcohol, such as PPG-23 oleyl ether and PPG-36 oleate. As lipophilic organic solvents, there may be mentioned, for example, fatty esters such as diisopropyl adipate, dioctyl adipate and alkyl benzoates;
c) said co-emulsifiers being selected from fatty alcohols having from 8 to 26 carbon atoms, such as cetyl alcohol, stearyl alcohol and their mixture (cetearyl alcohol), octyl dodecanol, 2-butyloctanol, 2-hexyldecanol, 2-undecylpentadecanol or oleic alcohol, or fatty acids;

Willemin et al. exemplifies the following composition: (pp. 58-59, original)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


With respect to the instant limitation of a solid and/or pasty fatty substance being at 0-3%, because this recitation includes 0%, this is interpreted as the limitation may be absent. Since Willemin does not exemplify or claim the presence of a solid and/or pasty fatty substance, such as paraffin or beeswax, the disclosure of Willemin is considered to meet the instant limitation.
Note that with respect to the oils, surfactants, polyols and monoalcohols, the types and amount of these components overlap with the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Willemin, has been fully considered but is not persuasive. 
Applicant argues that Willemin recites laundry lists of ingredients and that there is no motivation for one to arrive at the instant limitations. Applicants’ argument is not persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) . See also MPEP § 2123.
Applicant further argues that the instant specification demonstrates surprising results, when considered in light of the side-by-side comparison, to the Applicant identified closest prior art of Blin FR 2924602, wherein Applicant indicates that the alleged unexpected results will be supported by a declaration (p. 13).  Applicants' argument is not persuasive because applicants have not provided any evidence of unexpected results. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for 
Applicant also included an appeal decision as an Appendix to arguments. However, said appeal decision has no relevance to the instant claims since the claims of said appeal are directed towards a method for preparing metal organic frameworks. Thus, the information in said appeal is unpersuasive to overcome the above rejection.
The rejection is still deemed proper and is maintained.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Willemin et al. (FR 2903008 A1, 2008, reference of record), in view of Arnaud et al. (US 2011/0217253, reference of record).
The disclosure of Willemin is referenced as discussed above. The prior art does not disclose or suggest the instant a parameter range.
	Arnaud et al. teaches cosmetic composition comprising oils wherein the oils are advantageously described by the Hansen solubility parameter, a, ranging from 2 to
7 (J/cm3)1/2, wherein such parameters result in improved properties in terms of staying power and comfort after application. (¶0016-0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the knowledge in the analogous art of Arnaud to employ the Hansen solubility parameters in the range of 2-7, which overlaps the instant range, in order to impart the advantageous properties taught by Arnaud, to the composition of Willemin.
prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623